Citation Nr: 1738531	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-08 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected keratoconus of the bilateral eyes, currently evaluated as 50 percent disabling prior to June 17, 2010 and 90 percent disabling on and after June 17, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, the Veteran submitted an increased rating claim in April 2009 and the RO continued a 50 percent rating in the July 2009 rating decision.  The Veteran appealed the rating decision and the RO granted a 90 percent rating effective June 17, 2010 in a March 2011 rating decision.  The Veteran disagreed and stated that he is entitled to a rating in excess of 90 percent and that the 90 percent rating should have been assigned from the April 2009 date of claim.  In light of the Veteran's contentions, the Board has rephrased the issue on appeal as reflected on the cover page.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his bilateral eye disability in January 2015.  The January 2015 VA examination report states that his bilateral uncorrected distance vision is 20/200 and his bilateral uncorrected near vision is 20/100.  The examiner notes that testing for corrective vision was not possible for this Veteran.  A September 2016 VA treatment record appears to state that the Veteran's visual acuity of the left eye pursuant to the Snellen test was 20/400 and that he could count fingers at three feet with his right eye.  The same visual acuity was recorded in an October 2016 VA treatment record.  As these VA treatment records provide an indication that the Veteran's bilateral eye disability has worsened since his last VA examination, a remand is required in order to afford him a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The examiner should be asked to review the Veteran's VA treatment records, to include but not limited to records from June 2009, July 2009, June 2010, November 2014, September 2016, and October 2016.  After reviewing these records, the examiner should then attempt to clarify the ophthalmology reports to determine the Veteran's central uncorrected and corrected visual acuity for distance and near vision, if possible.  38 C.F.R. § 4.76; see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  The examiner should, to the extent appropriate and possible, report the findings as 5/200, 10/200, 15/200, 20/200, 20/100, 20/70, 20/50, or 20/40.

Moreover, upon remand, the Veteran should be sent the appropriate authorization forms in order for the AOJ to obtain treatment records from "UT Southwestern."   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since March 2017. 

2.  Send the Veteran the appropriate authorization forms to obtain treatment records from "UT Southwestern" and any other private facility he received treatment for his eye disability. 

3.  Schedule the Veteran for a VA examination to determine the severity of his keratoconus of the bilateral eyes.  

All tests and studies deemed necessary by the examiner should be performed, including an examination of visual acuity.  

To the extent possible, the examination report should include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  

The examiner should also review the Veteran's VA treatment records, to include but not limited to records from June 2009, July 2009, June 2010, November 2014, September 2016, and October 2016.  After reviewing these records, the examiner should then attempt to clarify the ophthalmology reports to determine the Veteran's central uncorrected and corrected visual acuity for distance and near vision, if possible.  The examiner should, to the extent appropriate and possible, report the findings as 5/200, 10/200, 15/200, 20/200, 20/100, 20/70, 20/50, or 20/40.

4.  Then readjudicate the claim.  If any of the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).






